Exhibit 99.16 (Text of Graph posted to Ashland Inc.'s website concerning Ashland Distribution revenue) Monthly Sales ($ inmillions)* 2005 2006 2007 2008 2009 January 304 335 340 378 253 February 311 328 327 353 217 March 342 366 341 351 227 April 328 324 332 381 227 May 329 362 350 374 225 June 329 364 344 396 246 July 295 324 335 396 253 August 334 366 386 378 247 September 343 334 329 377 271 October 333 352 371 372 268 November 334 331 343 266 December 300 265 276 215 12 Month Rolling Average ($ inmillions)* 2005 2006 2007 2008 2009 January 288 326 338 343 343 February 293 328 338 345 331 March 297 330 336 346 321 April 301 329 337 350 308 May 306 332 336 352 296 June 309 335 334 356 283 July 311 337 335 361 271 August 314 340 336 361 260 September 318 339 336 365 252 October 320 341 338 365 243 November 323 341 339 358 December 324 338 340 353 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
